     Case 2:20-cv-00403-JAM-DMC Document 37 Filed 07/21/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
        EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
     CINDY WAGNER,                                 Case No. 2:20-cv-00403-JAM-DMC
12                                                 The Hon. John A. Mendez
                 Plaintiff,
13
           v.                                      ORDER CONTINUING COURT'S
14                                                 SCHEDULING ORDER
   SHASTA COUNTY; SHASTA                           DEADLINES
15 COUNTY SHERIFF'S
   DEPARTMENT; and DOES 1 through
16 20, inclusive,
17               Defendants.
18
19
20
21         PURSUANT TO THE STIPULATION OF THE PARTIES, and pursuant to
22 the Court’s inherent and statutory authority, including but not limited to the Court’s
23 authority under the applicable Federal Rules of Civil Procedure and the United States
24 District Court, Eastern District of California Local Rules; after due consideration of
25 all of the relevant pleadings, papers, and records in this action; and upon such other
26 evidence or argument as was presented to the Court; Good Cause appearing therefore,
27 and in furtherance of the interests of justice,
28         IT IS HEREBY ORDERED that:
                                               1
                   ORDER RE CONTINUANCE OF SCHEDULING ORDER DEADLINES
     Case 2:20-cv-00403-JAM-DMC Document 37 Filed 07/21/21 Page 2 of 2



 1        1.      The Court hereby orders that the operative scheduling order deadlines
 2 [see Doc. 14, 31] are continued as follows:
 3   EVENT                        CURRENT DEADLINE            NEW DEADLINE
 4   Initial Expert               08/20/21                    12/10/21

 5   Disclosures
     Rebuttal Expert              09/03/21                    01/07/22
 6
     Disclosures
 7   Discovery Cut-Off            10/29/21                    03/04/22
 8   Joint Mid-Litigation         14 days prior to close of   14 days prior to close of
     Statement                    discovery                   discovery
 9
10   MSJ Filing                   12/10/21                    05/13/22
11   Settlement Conference        12/03/21                    05/06/22
     MSJ Hearing Deadline         01/25/22 at 1:30pm          06/21/22 at 1:30pm
12
     Final PTC                    05/20/22 at 11:00am         10/21/22 at 11:00am
13
     Trial                        06/27/22 at 9:00am          11/14/22 at 9:00am
14
15        2.      Except as specified herein above, all other dates and deadlines operative
16 as of the Court’s prior scheduling orders [e.g. Doc. 14, 31] shall remain unchanged.
17
18        IT IS SO ORDERED.
19
20
21   Dated: July 21, 2021                     /s/ John A. Mendez
                                              THE HONORABLE JOHN A. MENDEZ
22                                            UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28
                                                2
               [PROPOSED] ORDER RE CONTINUANCE OF SCHEDULING ORDER DEADLINES
